DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-29, species (1) (the bridging antigen is a peptide without a non-natural residue, see claim 2), species (3) (the non-natural residue is a non-natural stereoisomer, see claim 10), species (6) (the Schiff base is an oxime, see claim 15), species (8) (the oligonucleotide probe is complementary to an RNA expressed by the gene, see claim 18), species (9) (the detectable label is a fluorophore, see claims 21 and 22), species (14) (the enzyme is a peroxidase, see claims 23 and 24), and (17) (the peroxidase is a horseradish peroxidase, see claim 24) in the reply filed on July 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-8, 12-18, 20-22, and 25-29 will be examined. 

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “the second antibody” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a second antibody” in claims 1, 25, and 27. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-15, 17, 20-22, and 29 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schwartz et al., (US 2013/0344508 A1, published on December 26, 2013). 
Regarding claims 1, 2, 7, 12-15, 17, 20-22, and 29, Schwartz et al., teach a hybridization reagent composition comprising: an oligonucleotide probe coupled to a bridging antigen (eg., antibody cognate antigen-oligonucleotide conjugate); and a detectable antibody (eg., the anti-antigen antibody); wherein the detectable antibody is specific for the bridging antigen with high affinity as recited in claim 1 wherein the bridging antigen is a peptide as recited in claim 2, 
the bridging antigen (eg., BSA which has 607 amino acid and a plurality of antigenic determinants) has comprises a plurality of antigenic determinants as recited in claim 3 , the oligonucleotide probe and the bridging antigen are coupled by a chemical coupling reaction through a conjugation moiety (eg., Schiff base such as an oxime) as recited in claim 12, the oligonucleotide probe and the bridging antigen are coupled through a high-efficiency conjugation moiety (eg., Schiff base such as an oxime) as recited in claim 13, the high- efficiency conjugation moiety is a Schiff base as recited in claim 14, the Schiff base is an oxime as recited in claim 15, the conjugation moiety comprises a cleavable linker (ie., a reactive linker which can be cleaved) as recited in claim 17, the detectable antibody comprises a detectable label as recited in claim 20, the detectable label is a fluorophore as recited in claims 21 and 22, and the detectable antibody is specific for the bridging antigen with a dissociation constant of at most 100 nM (ie.,10-7M), at most 30 nM, at most 10 nM, at most 3 nM, at most 1 nM, at most 0.3 nM, at most 0.1 nM, at most 0.03 nM, at most 0.01 nM, or at most 0.003 nM as recited in claim 29 (paragraphs [0006], [0020] to [0023], [0026], [0088], [0090], [0093], [0168], [0178], [0198], [0323], and [0324], and Figures 45, 47, and 50). 
Therefore, Schwartz et al., teach all limitations recited in claims 1-3, 12-15, 17, 20-22, and 29. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., as applied to claims 1-3, 12-15, 17, 20-22, and 29 above, and further in view of Tanenbaum et al., (Cell, 159, 635-646, 2014) and Chatterjee et al., (US 2008/0214408 A1, published on September 4, 2008). 
The teaching of Schwartz et al., have been summarized previously, supra. 
Schwartz et al., do not disclose that each antigenic determinant in the plurality of antigenic determinants is the same as recited in claim 4, the plurality of antigenic determinants comprises a linear repeating structure as recited in claim 5,  the linear repeating structure is a linear repeating peptide structure as recited in claim 6, the plurality of antigenic determinants comprises at least three antigenic determinants as recited in claim 7, the bridging antigen comprises a detectable label as recited in claim 25, and the detectable label of the bridging antigen is a fluorophore as recited in claim 26. However, Schwartz et al., teach that the detectable antibody comprises a detectable label as recited in claim 27 (see paragraphs [0323] and [0324]). 
Since Tanenbaum et al., teach a SunTag comprising 24 copies of GFP (see abstract), Tanenbaum et al., disclose that each antigenic determinant in the plurality of antigenic determinants (ie., 24 copies of GFP) is the same as recited in claim 4, the plurality of antigenic determinants comprises a linear repeating structure as recited in claim 5,  the linear repeating structure is a linear repeating peptide structure as recited in claim 6, the plurality of antigenic determinants comprises at least three antigenic determinants as recited in claim 7, the bridging antigen comprises a detectable label as recited in claim 25, and the detectable label of the bridging antigen is a fluorophore as recited in claim 26. 
Chatterjee et al., teach cyanine-labeled GFP monoclonal antibody (see paragraphs [0019] and [0086]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the hybridization reagent recited in claims 4-7, 25, and 26 wherein each antigenic determinant in the plurality of antigenic determinants is the same, the plurality of antigenic determinants comprises a linear repeating structure, the linear repeating structure is a linear repeating peptide structure, the plurality of antigenic determinants comprises at least three antigenic determinants, the bridging antigen comprises a detectable label, the detectable label of the bridging antigen is a fluorophore, and the detectable antibody comprises a detectable label in view of the prior arts of Schwartz et al., Tanenbaum et al., and Chatterjee et al..  One having ordinary skill in the art would have been motivated to do so because Schwartz et al., teach that protein-oligonucleotide conjugates or peptide-oligonucleotide conjugates comprise at least one or more detectable fluorophores (see paragraph [0026]), Tanenbaum et al., teach each antigenic determinant in the plurality of antigenic determinants (ie., 24 copies of GFP) is the same as recited in claim 4, the plurality of antigenic determinants comprises a linear repeating structure as recited in claim 5,  the linear repeating structure is a linear repeating peptide structure as recited in claim 6, the plurality of antigenic determinants comprises at least three antigenic determinants as recited in claim 7, the bridging antigen comprises a detectable label as recited in claim 25, the detectable label of the bridging antigen is a fluorophore as recited in claim 26, Chatterjee et al., teach cyanine-labeled GFP monoclonal antibody (see paragraphs [0019] and [0086]), the simple substitution of one kind of bridging antigen (ie., the bridging antigen taught by Schwartz et al.,) from another kind of bridging antigen (ie., the SunTag comprising 24 copies of GFP taught by Tanenbaum et al.,), and the simple substitution of one kind of detectable antibody (ie., the detectable antibody taught by Schwartz et al.,) from another kind of detectable antibody (ie., the cyanine-labeled GFP monoclonal antibody taught by Chatterjee et al.,) during the process of making the hybridization reagent recited in claims 4-7, 25, and 26, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the bridging antigen taught by Schwartz et al., and the SunTag comprising 24 copies of GFP taught by Tanenbaum et al., are used for the same purpose (ie., making a hybridization reagent) and the detectable antibody taught by Schwartz et al., and the cyanine-labeled GFP monoclonal antibody taught by Chatterjee et al., are used for the same purpose (ie., making a hybridization reagent). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to making the hybridization reagent recited in claim 1 using the SunTag comprising 24 copies of GFP taught by Tanenbaum et al., and the cyanine-labeled GFP monoclonal antibody taught by Chatterjee et al., in view of the prior arts of Schwartz et al., Tanenbaum et al., and Chatterjee et al.. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., as applied to claims 1-3, 7, 12-15, 17, 20-22, and 29 above, and further in view of  Simonson et al., (US 2003/0143636 A1, published on July 31, 2003). 
The teaching of Schwartz et al., have been summarized previously, supra. 
Schwartz et al., do not disclose that the bridging antigen comprises a branched structure as recited in claim 8. 
Simonson et al., teach that regarding antigen-antibody binding technique, a dendrimer or polymer tree having protein or reactive peptides bound to the branches increases accessibility and enhancing capture (see paragraph [0104]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the hybridization reagent recited in claim 8 wherein the bridging antigen comprises a branched structure in view of the prior arts of Schwartz et al., and Simonson et al.. One having ordinary skill in the art would have been motivated to do so because Simonson et al., teach that regarding antigen-antibody binding technique, a dendrimer or polymer tree having protein or reactive peptides bound to the branches increases accessibility and enhancing capture (see paragraph [0104]) and the simple substitution of one kind of oligonucleotide probe coupled to a bridging antigen (ie., the oligonucleotide probe coupled to a bridging antigen taught by Schwartz et al.,) from another kind of oligonucleotide probe coupled to a bridging antigen; (ie., the dendrimer or polymer tree having protein or reactive peptides bound to the branches taught by Simonson et al.,) during the process of making the hybridization reagent recited in claim 8, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the oligonucleotide probe coupled to a bridging antigen taught by Schwartz et al., and the a dendrimer or polymer tree having protein or reactive peptides bound to the branches taught by Simonson et al., are used for the same purpose (ie., making a hybridization reagent). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to making the hybridization reagent recited in claim 1 using the dendrimer or polymer tree having protein or reactive peptides bound to the branches taught by Simonson et al., in view of the prior arts of Schwartz et al., and Simonson et al., in order to increase the binding between the bridging antigen and its antibody. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., as applied to claims 1-3, 12-15, 17, 20-22, and 29 above, and further in view of Thompson (US 2011/0172115 A1, published on July 14, 2011). 
The teaching of Schwartz et al., have been summarized previously, supra. 
Schwartz et al., do not disclose that the bridging antigen comprises a branched structure as recited in claim 8. 
Thompson teaches an oligonucleotide coupled to a branched peptides (see paragraphs [0122] and [0136]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the hybridization reagent recited in claim 8 wherein the bridging antigen comprises a branched structure in view of the prior arts of Schwartz et al., and Thompson. One having ordinary skill in the art would have been motivated to do so because Thompson teaches an oligonucleotide coupled to a branched peptides (see paragraphs [0122] and [0136]) and the simple substitution of one kind of oligonucleotide probe coupled to a bridging antigen (ie., the oligonucleotide probe coupled to a bridging antigen taught by Schwartz et al.,) from another kind of oligonucleotide probe coupled to a bridging antigen; (ie., the oligonucleotide coupled to a branched peptides taught by Thompson) during the process of making the hybridization reagent recited in claim 8, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the oligonucleotide probe coupled to a bridging antigen taught by Schwartz et al., and the oligonucleotide coupled to a branched peptides taught by Thompson
are used for the same purpose (ie., making a hybridization reagent). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to making the hybridization reagent recited in claim 1 using the oligonucleotide coupled to a branched peptides taught by Thompson in view of the prior arts of Schwartz et al., and Thompson. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., as applied to claims 1-3, 12-15, 17, 20-22, and 29 above, and further in view of Murphy et al., (US 2015/0293073 A1, priority date: April 10, 2014). 
The teaching of Schwartz et al., have been summarized previously, supra. 
Schwartz et al., do not disclose that the high-efficiency conjugation moiety is formed by a click reaction as recited in claim 16. 
Murphy et al., teach that click chemistry allows for selectivity in conjugation reactions in biological samples such as, for example, oligonucleotides and proteins (see paragraph [0057]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the hybridization reagent recited in claim 16 wherein the high-efficiency conjugation moiety is formed by a click reaction in view of the prior arts of Schwartz et al., and Murphy et al.. One having ordinary skill in the art would have been motivated to do so because Murphy et al., teach that click chemistry allows for selectivity in conjugation reactions in biological samples such as, for example, oligonucleotides and proteins (see paragraph [0057]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to form the high-efficiency conjugation moiety recited in claim 13 by a click reaction in view of the prior arts of Schwartz et al., and Murphy et al.. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., as applied to claims 1-3, 12-15, 17, 20-22, and 29 above, and further in view of  Tari et al., (US Patent No. 7,704,962 B1, published on April 27, 2010). 
The teaching of Schwartz et al., have been summarized previously, supra. 
Schwartz et al., do not disclose that the oligonucleotide probe is complementary to at least an RNA expressed by a gene encoding a cellular marker as recited in claim 18. 
Tari et al., teach an antisense oligonucleotide complementary to a portion of a BCL-2 RNA (see column 7, last paragraph). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the hybridization reagent recited in claim 18 wherein the oligonucleotide probe is complementary to at least an RNA expressed by a gene encoding a cellular marker (ie., BCL-2) in view of the prior arts of Schwartz et al., and Tari et al..  One having ordinary skill in the art would have been motivated to do so because Tari et al., teach an antisense oligonucleotide complementary to a portion of a BCL-2 RNA (see column 7, last paragraph) and the simple substitution of one kind of oligonucleotide probe (ie., the oligonucleotide probe taught by Schwartz et al.,) from another kind of oligonucleotide probe (ie., an antisense oligonucleotide complementary to a portion of a BCL-2 RNA taught by Tari et al.,) during the process of making the hybridization reagent recited in claim 1, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the oligonucleotide probe taught by Schwartz et al., and the antisense oligonucleotide complementary to a portion of a BCL-2 RNA taught by Tari et al., are used for the same purpose (ie., making a hybridization reagent). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to making the hybridization reagent recited in claim 1 using the antisense oligonucleotide complementary to a portion of a BCL-2 RNA taught by Tari et al., in view of the prior arts of Schwartz et al., and Tari et al.. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Conclusion
14. 	No claim is allowed. 
15.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 16, 2022